Case 4:20-cv-00344-RAS-CAN Document 22 Filed 09/01/21 Page 1 of 1 PageID #: 1195




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  SANDRA IRENE CAMPBELL                             §
                                                    §   Civil Action No. 4:20-CV-344
  v.                                                §   (Judge Schell/Judge Nowak)
                                                    §
  COMMISSIONER, SSA                                 §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 9, 2021, the report of the Magistrate Judge (Dkt. #21) was entered containing proposed

  findings of fact and recommendations that the final decision of the Commissioner of Social

  Security Administration be affirmed.

         Having received the report of the Magistrate Judge, and no objections thereto having been

  timely filed, the court is of the opinion that the findings and conclusions of the Magistrate Judge

  are correct and adopts the same as the findings and conclusions of the court.

         It is therefore ORDERED that the decision of the Commissioner is AFFIRMED.

         IT IS SO ORDERED.


              .   SIGNED this the 1st day of September, 2021.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
